MANDATE

                                 Court of Appeals
                             First District of Texas
                                 NO. 01-12-00480-CR

                       STEPHEN KYLE HUBBARD, Appellant


                                            V.

                          THE STATE OF TEXAS, Appellee

 Appeal from the 262nd District Court of Harris County. (Tr. Ct. No. 1334845).

TO THE 262ND DISTRICT COURT OF HARRIS COUNTY, GREETINGS:

      Before this Court, on the 2nd day of December 2014, the case upon appeal to
revise or to reverse your judgment was determined. This Court made its order in
these words:
               This case is an appeal from the final judgment signed by
               the trial court on May 10, 2012. After submitting the
               case on the appellate record and the arguments properly
               raised by the parties, the Court holds that the trial court’s
               judgment contains no reversible error. Accordingly, the
               Court grants counsel’s motion to withdraw and affirms
               the trial court’s judgment.

               The Court orders that this decision be certified below for
               observance.

               Judgment rendered December 2, 2014.
            Per curiam opinion delivered by panel consisting of
            Justices Keyes, Higley, and Brown.

       WHEREFORE, WE COMMAND YOU to observe the order of our said
Court in this behalf and in all things to have it duly recognized, obeyed, and
executed.




February 13, 2015
Date                                       CHRISTOPHER A. PRINE
                                           CLERK OF THE COURT